Citation Nr: 1744697	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  13-23 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.A. Evans, Associate Counsel







INTRODUCTION

The Veteran had active naval service from September 1968 to September 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 
	
This case was previously before the Board in December 2015, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action. 

In the December 2015 remand, the Board also remanded the issue of entitlement to service connection for right ear hearing loss disability for additional development.  A review of the record shows that in an April 2016 rating decision, the Veteran was granted entitlement to service connection for right ear hearing loss disability.  There is no indication from the record that the Veteran has disagreed with the rating or effective date assigned in that decision.  Therefore, that decision is considered to be a full grant of the benefit sought on appeal and the Board has limited its consideration accordingly.  


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided. 

In the December 2015 remand, the Board directed that the Veteran be afforded a VA audiology evaluation to determine the nature and etiology of his left ear hearing loss disability, to include whether the Veteran's pre-existing left ear hearing loss disability was aggravated beyond the natural progression by his active service or, in the alternative, aggravated by his service-connected tinnitus.  

A review of the record shows that the Veteran was afforded the directed VA audiology evaluation in April 2016.  At that time, the VA examiner opined that the Veteran's left ear hearing loss disability was not caused by or a result of his active service.  The examiner did not provide a sufficient rationale for that conclusion.  Further, the examiner failed to provide an opinion regarding the impact the Veteran's tinnitus may have on his left ear hearing loss disability.  

As the April 2016 VA examiner failed to provide all the requested opinions and supporting rationale, the Board finds that the development conducted does not adequately comply with the directives of the December 2015 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action. Stegall v. West, 11 Vet. App. 268 (1998). Therefore, the Veteran's claims file should be returned to the April 2016 VA examiner for an addendum opinion.  
 
Additionally, the RO must attempt to identify and obtain any current, outstanding treatment records before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA and private treatment records and associate them with the claims file.

2. Then, return the claims file to the examiner who performed the April 2016 VA audiology evaluation for an addendum opinion.  The claims file, to include a copy of this remand, must be reviewed in its entirely.  Then, the VA audiologist should provide the following opinions:

	a) Was the Veteran's pre-existing left ear hearing loss 	disability at least as likely as not (50 percent or greater 	probability) aggravated beyond the natural progress of 	the disease by his active service, to specifically include 	the conceded acoustic trauma sustained therein. 

	b) Was the Veteran's pre-existing left ear hearing loss 	disability at least as likely as not (50 percent or greater 	probability) aggravated beyond the natural progress of 	the disease by his service-connected tinnitus and/or 	right ear hearing loss disability.

The reviewing medical professional must specifically consider and address the Veteran's lay statements regarding exposure to acoustic trauma made during and since separating from service.

A complete rationale for this opinion must be provided. 

If the VA audiologist who performed the April 2016 VA audiology evaluation is not available, the case should be forwarded to another VA examiner with the appropriate expertise to provide the requested opinions and accompanying rationale.  A new examination of the Veteran should only be conducted if determined necessary by the examiner providing the requested opinions and accompanying rationale.  

3.  Confirm that the medical opinions provided comport with this remand and conduct any additional development determined to be warranted.

4. Then, readjudicate the issue on appeal. If the decision is adverse to the Veteran, issue a supplemental statement of the case and wait the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans' Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).






